NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

In re: PHILIP EDWARD KAY, attorney               No. 11-55044
disciplinary matter,
                                                 D.C. No. 2:10-mc-00334-ABC
               Philip Edward Kay,
Appellant.
                                                 MEMORANDUM *



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                          Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

      Philip Edward Kay, an attorney, appeals pro se from the district court’s

order imposing reciprocal discipline on him in light of Kay’s suspension from the

practice of law by the California Supreme Court. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion, In re Corrinet, 645 F.3d

1141, 1145 (9th Cir. 2011), and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in imposing reciprocal

discipline against Kay because he failed to establish by clear and convincing

evidence that he was deprived of due process during the state proceedings; that

there was insufficient proof of the misconduct that resulted in his suspension from

the state bar; or that grave injustice would result from the imposition of reciprocal

discipline. See In re Kramer, 282 F.3d 721, 724-25 (9th Cir. 2002) (listing limited

grounds for an attorney subject to discipline by another court to avoid a federal

court’s imposition of reciprocal discipline, and setting forth attorney’s burden); see

also In re Rosenthal, 854 F.2d 1187, 1188 (9th Cir. 1988) (per curiam) (state court

factual findings are entitled to a presumption of correctness).

      Kay’s contention that the district court violated his due process rights when

imposing reciprocal discipline is unpersuasive because the district court

proceedings met due process requirements. See In re Kramer, 193 F.3d 1131,

1133 (9th Cir. 1999) (due process provided when district court issues an order to

show cause to the respondent attorney and reviews the state record).

      Kay’s motions for judicial notice and for permission to file a supplemental

brief are denied.

      AFFIRMED.




                                           2                                    11-55044